PROB 12A
(7/93)

                               United States District Court
                                               for

                                    District of New Jersey
                            Report on Offender Under Supervision
Name of Offender: Rita S. Kim                                                      Cr.: 12-00075-001
                                                                                    PACTS#:59172


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/08/2014

Original Offense: Conspiracy to commit mail and wire fraud.

Original Sentence: 60 months probation

Special Conditions: 12 months Location Monitoring,New Debt Restrictions,$100 Special Assessment,and
$2,047,651 in Restitution

Type of Supervision: Probation                             Date Supervision Commenced:01/08/2014

                                         STATUS REPORT

Ms. Kim currently resides in Fort Lee, New Jersey, and she has been employed with Eden Nail
and Spa since February 2017. We believe that Ms. Kim has paid the court-ordered restitution to
the best of her financial ability. To date, she has paid $14,670.88 towards the restitution balance.
It should be noted that should her term ofsupervision expire as scheduled, her case will be referred
to the U.S. Attorney's Office, Financial Litigation Unit, for the collection of any outstanding
criminal monetary penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and allow
Ms. Kim's term of supervision to expire as scheduled on January 7, 2019.

                                                              Respectfully submitted,

                                                              Micheiie. Sied/zik

                                                               By: Michelle A Siedzik
                                                                   U.S. Probation Officer
                                                               Date: 10/16/2018
                                                                                         Prob 12A-page2
                                                                                                 Rita S. Kim




   Please check a box below to indicate the Court's direction regarding action to be taken in this case:

    No Formal Court Action to be Taken at This Time - Supervision to Expire on January 7, 2019.
f Submit a Request for Modifying the Conditions or Term of Supervision
r Submit a Request for Warrant or Summons
r Other



                                                                 Signature of Judicial Officer


                                                                             Date
